                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    BOYD L. MOTHE, JR., ET AL.,                                             CIVIL DOCKET
        Plaintiffs

    VERSUS                                                                  NO. 19-14193

    LOUISIANA STATE BOARD OF                                                SECTION: “E” (2)
    EMBALMERS & FUNERAL
    DIRECTORS, ET AL.,
        Defendants


                                   ORDER AND REASONS

        Before the Court is Defendants’ motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6).1 Plaintiffs filed an opposition to this motion. 2 For the following

reasons, the Plaintiffs are GRANTED LEAVE TO AMEND THEIR COMPLAINT.

                                         BACKGROUND

        This case arises from the allegedly tortious action of the Louisiana State Board of

Embalmers and Funeral Directors. On April 5, 2019, Plaintiffs Boyd Mothe, Jr. and Mothe

Funeral Homes, LLC filed a complaint in this Court against Defendants seeking monetary

damages under 42 U.S.C. § 1983 and Louisiana state law (“the first action”). 3 On August

8, 2019, the Court dismissed with prejudice Plaintiffs’ individual capacity § 1983 claims

against Defendants Kim Michel, S.J. Brasseaux, and Dianne Alexander. 4 The Court also

dismissed without prejudice all official capacity claims under § 1983 and all state law

claims. 5

        On October 18, 2019, Plaintiffs filed a new petition in the 24th Judicial District for


1 R. Doc. 7.
2 R. Doc. 10.
3 Mothe v. La. St. Bd. Of Embalmers and Funeral Dirs., No. 19-9073, R. Doc. 1.
4 Mothe v. La. St. Bd. Of Embalmers and Funeral Dirs., No. 19-9073, R. Doc. 14.
5 Id.


                                                   1
the Parish of Jefferson. 6 In this new petition, Plaintiffs seek monetary damages under 42

U.S.C. § 1983 from Defendants Kim Michel, S.J. Brasseaux, and Dianne Alexander in their

official capacities and bring various state law claims. 7 Defendants removed the case to

this Court on December 6, 2019 (“the second action”). 8 In their notice of removal,

Defendants assert this Court has “jurisdiction under 28 U.S.C. § 1331 (federal question)

and 28 U.S.C. § 1343 (civil rights and elective franchise)” and pendent “jurisdiction over

the aforementioned state law claims pursuant to 28 U.S.C. § 1367.” 9

                                 LAW AND ANALYSIS

        In the instant motion to dismiss, Defendants assert Plaintiffs’ official capacity

claims under § 1983 in the second action are barred by the doctrine of claim preclusion

because the current “official capacity” claims are merely individual capacity claims under

a different—but incorrect—label, and the Court previously dismissed with prejudice

Plaintiff’s individual capacity § 1983 claims in the first action. 10 The Court dismissed

Plaintiffs’ official capacity claims without prejudice in the first action. As a result,

Plaintiffs’ official capacity claims are not barred by claim preclusion, but other objections

have more merit.

        Defendants point out that Plaintiffs improperly seek money damages in their

“official capacity” § 1983 claims rather than injunctive relief. 11 42 U.S.C. § 1983 provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of Columbia,
        subjects, or causes to be subjected, any citizen of the United States or other
        person within the jurisdiction thereof to the deprivation of any rights,
        privileges, or immunities secured by the Constitution and laws, shall be

6 R. Doc. 1-3.
7 Id. ⁋⁋ LX–LXX.
8 R. Doc. 1.
9 R. Doc. 1 ¶ 4.
10 R. Doc. 7-1, at 6–7.
11 Id.


                                              2
        liable to the party injured in an action at law, suit in equity, or other proper
        proceeding for redress . . . .”

“[A] governmental entity is liable under § 1983 only when the entity itself is a ‘moving

force’ behind the deprivation; thus, in an official-capacity suit the entity's ‘policy or

custom’ must have played a part in the violation of federal law.” 12 Further, a suit for

monetary damages “against a state official in his or her official capacity is not a suit

against the official but rather is a suit against the official's office” and “is no different from

a suit against the State itself.” 13 “Because ‘neither a State nor its officials acting in their

official capacities are “persons” under § 1983,’ such suits against a state or a state official

acting in his or her official capacity must be dismissed.” 14 An official capacity-suit against

a state official for injunctive relief, however, is permissible because “official capacity

actions for prospective relief are not treated as actions against the state.” 15

        In Jones v. Texas Juvenile Justice Dep't, the plaintiff brought a number of claims

under § 1983 against his former employer, the Texas Juvenile Justice Department, and

its director in her official capacity. 16 The plaintiff requested an injunction requiring the

director to reinstate him in the position he held before being unlawfully fired. 17 Regarding

this claim, the Fifth Circuit held,

        Notwithstanding the Eleventh Amendment, a plaintiff may sue “individual
        persons in their official capacities as agents of the state” in federal court if
        “the relief sought” is “declaratory or injunctive in nature and prospective in
        effect.” This exception to Eleventh Amendment immunity is known as
        the Ex parte Young doctrine, and it is “‘based on the legal fiction that a
        sovereign state cannot authorize an agent to act unconstitutionally.’”
                “[A] request for reinstatement is sufficient to bring a case within

12 Kentucky v. Graham, 473 U.S. 159, 166 (1985) (internal citation omitted).
13 Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989).
14 Klingler v. Univ. of S. Mississippi, USM, 612 F. App'x 222, 226 (5th Cir. 2015) (citing Will, 491 U.S. at

71).
15 Will, 491 U.S. at 71 n.10.
16 646 F. App’x 374, 376 (5th Cir. 2016).
17 Id.


                                                     3
        the Ex parte Young exception to Eleventh Amendment immunity, as it is a
        claim for prospective relief designed to end a continuing violation of federal
        law.” Thus, the Eleventh Amendment does not bar Jones's § 1983 claims
        against      the     Director      for     reinstatement       and       other
        prospective injunctive relief. 18


        In this case, Plaintiffs’ improperly seek money damages rather than injunctive

relief under § 1983 against Defendants Kim Michel, S.J. Brasseaux, and Dianne Alexander

in their official capacities. 19 Plaintiffs may wish to amend their complaint, however, to

seek injunctive relief against Defendants Kim Michel, S.J. Brasseaux, and Dianne

Alexander in their official capacities and avoid dismissal of their § 1983 claims. “[O]fficial

capacity actions for prospective relief are not treated as actions against the state” and, as

a result, are permissible in federal court. 20 Rule 15(a) of the Federal Rules of Civil

Procedure provides that the Court should freely grant leave to amend “when justice so

requires.” 21 The Court finds it is in the interests of justice to permit Plaintiffs to amend

their complaint, if they wish, before ruling on Defendants’ motion to dismiss.

                                             CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Plaintiffs are given leave to file

an amended complaint by March 19, 2020. If Plaintiffs timely file an amended

complaint, the pending motion to dismiss will be denied as moot without prejudice.


        New Orleans, Louisiana, this 9th day of March, 2020.


                                                    ________________________________
                                                             SUSIE MORGAN
                                                      UNITED STATES DISTRICT JUDGE


18 Id. (internal citations omitted).
19 R. Doc. 1-3 ¶¶ LXVIII–LXIX.
20 Will, 491 U.S. at 71 n.10.
21 FED. R. CIV. P. 15(a); see also Burge v. Stalder, 54 F. App’x 793 (5th Cir. 2002) (applying Rule 15(a) to the

§ 1983 context).

                                                       4
